DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, amended drawings, amended specification, and Applicant’s arguments/remarks submitted on April 26, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 17, 25, 26, 28, 29, 31-37 are pending and under consideration in this action. Claims 1-16, 18-24, 27, and 30 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kelsey Skodje on May 24, 2022.
The application has been amended as follows: 
Cancel claim 32.
In line 4 of claim 36, rewrite “4-armed polyethylene glycol amine-HCl triethylamine and” as follows:
--4-armed polyethylene glycol amine-HCl and--
Add new claim 38 as follows:
“38. The sustained release pesticide coating of claim 36, wherein the 4-armed polyethylene glycol amine-HCl has a molecular weight ranging from approximately 300 Da – 20,000 Da.”
Add new claim 39 as follows:
“39. The sustained release pesticide coating of claim 37, wherein the 4-armed polyethylene glycol tetra-carboxylic acid has a molecular weight ranging from approximately 300 Da – 20,000 Da.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not teach or fairly suggest a sustained-release pesticide coating composition as claimed in the instant claim 17, in particular, one comprising the specific photodegradable hydrogel layer of claim 17 between the pesticidal under- and overlayers. The closest prior art teachings are those of the combined teachings of McKernan et al. (McKernan) (US 2006/0275335 A1; of record), Joy et al. (Joy) (US 2015/0274885 A1;of record), and Dujardin et al. (Dujardin) (US 2015/0072862 A1; of record), which is discussed in detail in the Office Action of August 25, 2021. The combined teachings of McKernan, Joy, and Dujardin, however, do not disclose the photodegradable hydrogel layer as recited in claim 17, in particular a structure resulting from reacting 4-armed alkyne-terminated polyethylene glycol (PEG) monomers with 4-armed coumarin azide-terminated PEG monomers as recited in claim 17, and the prior art does not teach or fairly suggest such a modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 25, 26, 28, 29, 31, 33-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616